Froceeding pursuant to CFLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Fetitioner commenced this CPLR article 78 proceeding challenging a determination rendered after a tier II disciplinary hearing. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to petitioner’s inmate account. Consequently, inasmuch as petitioner has received all the relief to which he is entitled, the matter must be dismissed as moot (see Matter of Murphy v Boucaud, 78 AD3d 1417 [2010]; Matter of Avincola v Fischer, 74 AD3d 1672 [2010], lv denied 15 NY3d 711 [2010]).
Spain, J.E, Rose, Kavanagh, Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.